Per Curiam.

Neither the retention of money orders reflecting current rent, nor acceptance of reduced rental pursuant to an order of the Bent Commission, later revoked, constitutes basis for either waiver or estoppel. While the order of the Bent Commission was in effect, the landlord was forbidden to accept more than the rent fixed therein. Moreover, the Civil Practice Act permits the maintenance of summary proceedings upon default in payment of rent where the occupancy is “with or without the permission of the landlord ’\ (Civ. Prac. Act, § 1410, subd. 2; Wasservogel v. Meyerowitz, 300 N. Y. 125; 504 West 145th St. Corp. v. Story, 146 N. Y. S. 2d 491.)
The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in the petition, with costs.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ-
Final order reversed, etc.